Title: To George Washington from Clement Biddle, 27 November 1792
From: Biddle, Clement
To: Washington, George



Sir,
Philada Nov: 27. 1792.

Mr Randolph communicated to me your Orders that I should in person serve the process on the two men indicted for a riot in Washington County.
A Sense of Duty and earnest desire to execute it in such manner as would be most conformable to your desire, would make me undertake the Service in person but I am apprehensive that I may be lay’d up in the Attempt, as I have not only had repeated attacks of the Gout for several months past, but have been Afflicted with another Complaint which has prevented me from riding any distance on horseback.

From these Considerations I had prevailed on Captain Jonas Simonds formerly an Officer of Artillery and at present of the Customs, a man of respectability on whose firmness and prudence I could rely, to undertake the business and he was preparing to set off whenever I should be called on for the purpose.
If you should not, under these Circumstances, approve of this Arrangement I will however attempt to execute the business in person. I have the honour to be, with the greatest respect, Your most Obedient and very humble Servant

Clement BiddleMarshall in & for the Pennsylvania District

